 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                  ***
 7    THE BANK OF NEW YORK MELLON, as                       Case No. 2:17-cv-00473-KJD-BNW
      Trustee,
 8                                                                            ORDER
                                               Plaintiff,
 9
             v.
10
      THE MEWS HOMEOWNERS
11    ASSOCIATION, et al.,
12                                          Defendants.
13          On September 9, 2019, this Court entered an order granting BNY Mellon’s motion for
14   summary judgment and declared that the bank’s deed of trust on the property located at 1218
15   Coach Lane in Las Vegas, Nevada survived Mews Homeowner Association’s nonjudicial
16   foreclosure. ECF No. 66 at 10. As a result, defendant Saticoy Bay took its interest in the Coach
17   Lane property subject to BNY Mellon’s valid deed of trust. Id. In addition to quieting title in
18   BNY Mellon, the Court dismissed as moot the bank’s breach of NRS § 116 and wrongful
19   foreclosure claims against Mews and Homeowner Association Services. It also dismissed BNY
20   Mellon’s injunctive relief claim against Saticoy Bay. The Court’s order, however, did not resolve
21   Mews’ crossclaims against Homeowner Association Services. It appears that at least some of
22   Mews’ crossclaims were contingent upon BNY Mellon prevailing against Mews on its wrongful
23   foreclosure and breach of NRS § 116 claims.
24   ///
25   ///
26   ///
27   ///
28   ///
 1          Accordingly, IT IS HEREBY ORDERED that Mews Homeowners Association shall file
 2   a status report or notice of voluntary dismissal regarding its outstanding crossclaims against
 3   Homeowner Association Services within fourteen days of the entry of this order.
 4   Dated this 9th day of October, 2019.
 5
 6                                                 _____________________________
                                                   Kent J. Dawson
 7                                                 United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                    -2-
